Citation Nr: 1112794	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-15 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an umbilical hernia.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right leg disorder.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left thigh disorder.

5.  Entitlement to service connection for a kidney disorder, to include as secondary to hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active duty service from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefits sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.

A hearing was held on September 16, 2010, by means of video conferencing equipment with the appellant in North Little Rock, Arkansas, before the undersigned Acting Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In November 2010, the Board received additional evidence from the Veteran.  VA regulations require that pertinent evidence submitted by the appellant be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC), unless the procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2010).  In a statement dated in November 2010, the Veteran's representative did submit a waiver of the RO's initial consideration of the new evidence.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.

The issues of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bilateral knee condition, a bilateral ankle condition, a back condition, and a bilateral hip condition have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  An unappealed February 1985 rating decision denied service connection for an umbilical hernia.

3.  The evidence received since the February 1985 rating decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for an umbilical hernia and raise a reasonable possibility of substantiating the claim.

4.  An unappealed February 1985 rating decision denied service connection for a right leg disorder.

5.  The evidence received since the February 1985 rating decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right leg disorder and raise a reasonable possibility of substantiating the claim.

6.  An unappealed May 2004 rating decision denied service connection for hypertension.

7.  The evidence received since the May 2004 rating decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for hypertension and raise a reasonable possibility of substantiating the claim.

8.  An unappealed December 2002 decision most recently denied service connection for a left thigh disorder.

9.  The evidence received since the December 2002 rating decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a left thigh disorder and raise a reasonable possibility of substantiating the claim.

10.  The Veteran has not been shown to have a kidney disorder that is related to his military service or to a service-connected disorder.


CONCLUSIONS OF LAW

1.  The February 1985 rating decision, which denied service connection for an umbilical hernia, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received subsequent to the February 1985 rating decision is not new and material, and the claim for service connection for an umbilical hernia is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010).

3.  The February 1985 rating decision, which denied service connection for a right leg disorder, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  The evidence received subsequent to the February 1985 rating decision is not new and material, and the claim for service connection for a right leg disorder is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010).

5.  The May 2004 rating decision, which denied service connection for hypertension, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

6.  The evidence received subsequent to the May 2004 rating decision is not new and material, and the claim for service connection for hypertension is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010).

7.  The December 2002 rating decision, which most recently denied service connection for a left thigh disorder, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

8.  The evidence received subsequent to the December 2002 rating decision is not new and material, and the claim for service connection for a left thigh disorder is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010).

9.  A kidney disorder was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.

In this case, the RO did provide the appellant with notice in June 2008 and January 2009 prior to the initial decisions on the respective claims in November 2008 and March 2009. Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  In this regard, the June 2008 and January 2009 letters advised the Veteran of the evidence needed to substantiate his claims for service connection.  Specifically, those letters indicated that in order to establish service connection the evidence must show that he had an injury in military service or a disease that began in, or was made worse during military service, or that there was an event in service that caused injury or disease; that he has a current physical or mental disability; and, that there is a relationship between his current disability and an injury, disease, or event in military service.  The January 2009 letter also informed the Veteran that in order to establish service connection on a secondary basis the evidence must show that he currently has a physical or mental condition in addition to a service-connected disability as well as evidence that a service-connected disability either caused or aggravated the additional disability. 

In addition, the June 2008 letter explained that the Veteran was previously denied service connection for an umbilical hernia in a February 1985 rating decision, and the January 2009 informed him that his claims for service connection for a right leg disorder, hypertension, and a left thigh disorder were previously denied in February 1985, May 2004, and March 1983 rating decisions, respectively.  The letters stated that new and material evidence was necessary to reopen those claims.   It was noted that the evidence must be in existence and be submitted to VA for the first time in order to be new and that the additional existing evidence must pertain to the reason his claims were previously denied in order to be considered material.  The letters further explained that new and material evidence must raise a reasonable possibility of substantiating the claims and that the evidence cannot simply be repetitive or cumulative of the evidence considered in the previous denial.  In addition, the June 2008 letter specifically informed the Veteran that the claim for service connection for an umbilical hernia was previously denied because the disorder did not occur in and was not aggravated by service.  The January 2009 letter explained that service connection for a right leg disorder was denied because there was no evidence that it was incurred in service and that service connection for hypertension was denied because there was no record of treatment during service or within one year thereafter.  It was noted that the additional evidence must relate to those facts.  Therefore, the letters essentially notified the Veteran to look to the bases for the previous denials to determine what evidence would be new and material to reopen the claims. See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial). 

The Board does observe that the January 2009 letter simply stated that the Veteran's claim for service connection for a left thigh disorder had been previously denied because it was not service-connected.  The letter did not specify what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial, as required by Kent.  However, the Board finds that this defect is not prejudicial to the Veteran and does not affect the essential fairness of the adjudication.  In this regard, the Board notes that he had actual notice of the elements required to establish service connection that were not established at the time of the previous denial.  Indeed, the March 2009 rating decision currently on appeal described the reasons for the prior final denial, and a statement of the case (SOC) issued in April 2009 outlined the same information.  In addition, the Veteran has been represented during the course of the appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether the appellant has been prejudiced by any notice error").  The contentions set forth by his representative at the September 2010 hearing demonstrate that the appellant had actual knowledge of why the claim for service connection had been denied.  Moreover, the representative specifically requested that the record be held for 60 days so they could request an opinion from his medical doctor as to whether or not his conditions are related to service.  (See September 2010 Board hearing transcript, at p. 16).  Therefore, the Board finds that the Veteran has not been prejudiced by the notice error regarding his claim for service connection for a left thigh disorder.

In addition, the June 2008 and January 2009 letters advised the Veteran of the division of responsibilities in obtaining the evidence to substantiate his claims.  He was also provided with notice of the type of evidence necessary to establish a disability rating and effective date.  Specifically, the letters informed him that a disability rating was assigned when a disability was determined to be service-connected and that such a rating could be changed if there were changes in his condition. 


Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  His records from the Social Security Administration (SSA) have also been obtained and associated with the claims file, and he has not identified any outstanding records or other evidence pertaining to the issues being decided herein.  The Veteran was also provided the opportunity to testify at a hearing before the Board.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board concludes that an examination is not needed in this case.  As discussed below, although there is evidence that the appellant has a current kidney disorder, the competent and credible evidence of record does not establish an "in-service event, injury or disease" or an indication that the current disability may be related to an in-service event.  Thus, a medical examination is not necessary to make a decision on the claim. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

The Board also acknowledges that the Veteran has not been afforded a VA examination in connection with his application to reopen his claims for service connection for an umbilical hernia, right leg disorder, hypertension, and a left thigh disorder.  However, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured. See 38 C.F.R. § 3.159(c) (4) (III) (2010).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claims. T he Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as cardiovascular- renal disease, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  


A.  Umbilical Hernia

The Board observes that the Veteran's claim for service connection for an umbilical hernia was previously considered and denied by the RO in a rating decision dated in February 1985.  In that decision, the RO determined that the disorder had preexisted service and was not aggravated by service.  The Veteran was notified of that decision and of his appellate rights, but he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of February 1985 rating decision included the Veteran's service treatment records, VA treatment records, and a February 1979 VA examination report.  His June 1974 enlistment examination report indicated that he had a small umbilical hernia that was not considered disabling.  

The evidence associated with the claims file subsequent to the February 1985 rating decision pertaining to the Veteran's umbilical hernia claim includes copies of his service treatment records, VA medical records, and hearing testimony, as well as the Veteran's own assertions.  However, the Board finds that such evidence is not new and material within the meaning of the laws and regulations set forth above, and as such, there is no basis to reopen the claim for service connection for an umbilical hernia.

With respect to the VA medical records, the Board finds that many of those records are new in that they were not of record at the time of the February 1985 rating decision.  Although these records do indicate that the Veteran had a reducible umbilical hernia, they are not probative because they do not indicate that such a disorder was aggravated by his military service or is otherwise related thereto.  As such, these records do not relate to an unestablished fact necessary to substantiate the claim, nor do they raise a reasonable possibility of substantiating the claim.  Therefore, the Board finds that the VA medical records are not new and material.

In addition, the Board finds that the copies of the Veteran's service treatment records are not new, as they are duplicative of the evidence already of record at the time of the February 1985 rating decision.  Indeed, as previously noted, the RO specifically considered the Veteran's June 1974 enlistment examination in the previous denial.

With respect to the Veteran's own statements and hearing testimony, the Board finds that the appellant's assertions alone cannot be dispositive of the issue for purposes of reopening the claim.  The record on appeal does not indicate that the appellant has the expertise to provide an opinion that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the etiology of an umbilical hernia. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, laypersons are not competent witnesses when it comes to offering medical opinions or diagnoses, and such evidence does not provide a basis on which to reopen a claim of service connection. Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, the Veteran's assertions are not deemed to be "new and material evidence" and cannot serve to reopen the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the February 1985 rating decision continues to be absent.  Specifically, there remains no competent evidence that indicates that the Veteran's preexisting umbilical hernia was aggravated by his military service.  Nor is there any evidence showing that a hernia was otherwise incurred in service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the appellant's previously denied claim for service connection for an umbilical hernia.  


B.  Right Leg Disorder

The Board observes that the Veteran's claim for service connection for a right leg disorder was previously considered and denied by the RO in a rating decision dated in February 1985.  In that decision, the RO determined that there was no evidence of such a disorder in service or thereafter.  The Veteran was notified of that decision and of his appellate rights, but he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of February 1985 rating decision included the Veteran's service treatment records, VA treatment records, and a February 1979 VA examination report.  There was a November 1984 statement in which the Veteran indicated that he was being treated for a right leg condition and was prescribed medication by the VA Medical Center.  He also noted that he had received treatment through a private doctor.  Additionally, there was a January 1984 private treatment record indicating that the Veteran was running and was not disabled.  

The evidence associated with the claims file subsequent to the February 1985 rating decision pertaining to the right leg disorder claim includes copies of the Veteran's service treatment records, VA medical records, statements from a doctor and friends, and hearing testimony, as well as the Veteran's own assertions.  However, the Board finds that such evidence is not new and material within the meaning of the laws and regulations set forth above, and as such, there is no basis to reopen the claim for service connection for a right leg disorder.

With respect to the VA medical records, the Board finds that many of those records are new in that they were not of record at the time of the February 1985 rating decision.  The Board also notes that the additional records document the Veteran as having reported right thigh pain in July 1999.  On examination, he had a painful tender muscle in spasm in the right thigh area while standing, but there was no other abnormal finding.  He was diagnosed with a muscle spasm/sprain and prescribed pain medication.  As such, the July 1999 VA treatment records indicate the Veteran was treated for a right thigh muscle spasm/strain in 1999, which was more than twenty years after his separation from service.  However, the record does not indicate that the Veteran's muscle spasm/strain is a chronic disability or that it is related to service.  Indeed, more recent VA treatment records do not document treatment for a right thigh disorder.  Thus, the VA medical records are not probative, as they do not provide any evidence that the Veteran has a right leg disorder that is related to his military service.  These records do not relate to an unestablished fact necessary to substantiate the claim, nor do they raise a reasonable possibility of substantiating the claim.  Therefore, the Board finds that the VA medical records are not new and material.

In addition, the Board finds that the copies of the Veteran's service treatment records are not new, as they are duplicative of the evidence already of record at the time of the February 1985 rating decision.  Indeed, as previously noted, the RO considered the Veteran's June 1974 enlistment examination in the previous denial.

A November 2001 note from Dr. R.M. (initials used to protect the Veteran's privacy) states that the Veteran did not have leg pain in high school.  There are also statements dated in September 2002 from the Veteran's friends indicating that they did not observe him having any leg problems in high school.  The private physician's note as well as the lay statements from the Veteran's friends are new, as they were not of record at the time of the last final denial in February 1985.  However, such evidence is not material.  Specifically, the physician's note and the lay statements do not address whether the Veteran has a right leg disorder that manifested in service or is related thereto.  Moreover, the Board notes that a right leg disorder was not noted on the Veteran's June 1974 enlistment examination, which the RO acknowledged in the February 1985 rating decision.  Indeed, the presumption of soundness would apply, and there is no issue of a preexisting disorder.  As such, the private physician's note and the lay statements do not relate to an unestablished fact necessary to substantiate the claim, nor do they raise a reasonable possibility of substantiating the claim.  Therefore, the Board finds that the VA medical records are not new and material.

With respect to the Veteran's own statements and hearing testimony, the Board finds that the appellant's assertions alone cannot be dispositive of the issue for purposes of reopening the claim.  The record on appeal does not indicate that the appellant has the expertise to provide an opinion that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the diagnosis and etiology of a right leg disorder. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, laypersons are not competent witnesses when it comes to offering medical opinions or diagnoses, and such evidence does not provide a basis on which to reopen a claim of service connection. Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, the Veteran's assertions are not deemed to be "new and material evidence" and cannot serve to reopen the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the February 1985 rating decision continues to be absent.  Specifically, there remains no competent evidence that indicates that the Veteran has a current right leg disorder that is related to his military service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the appellant's previously denied claim for service connection for a right leg disorder.  


C.  Hypertension

The Board observes that the Veteran's claim for service connection for hypertension was previously considered and denied by the RO in a rating decision dated in May 2004.  In that decision, the RO found that there was no evidence of treatment for hypertension in service or within the first year following the Veteran's separation from service.  The Veteran was notified of that decision and of his appellate rights, but he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the final denial in May 2004 included the Veteran's service treatment records, VA treatment records, and SSA records.  It also included medical evidence showing borderline hypertension in September 1988, an August 2000 private treatment record showing that hypertension had to be ruled out, and a September 2000 private treatment record confirming a diagnosis of hypertension.

The evidence associated with the claims file subsequent to the May 2004 rating decision pertaining to hypertension claim includes copies of his service treatment records, VA medical records, and hearing testimony, as well as the Veteran's own assertions.  However, the Board finds that such evidence is not new and material within the meaning of the laws and regulations set forth above, and as such, there is no basis to reopen the claim for service connection for hypertension.

With respect to the VA medical records, the Board finds that some of those records are not new.  In particular, the Veteran submitted copies of VA treatment records from the 1970s, 1980s, and 1990s, which were of record at the time of the last previous denial in May 2004.  The Board does note that there are some additional VA medical records that were not of record at the time of the May 2004 rating decision, and therefore, those records are considered new.  However, the new records are not probative, as they do not provide any evidence showing that the Veteran has hypertension that manifested in service or within one year thereafter or that is otherwise related to his military service.  As such, the records do not relate to an unestablished fact necessary to substantiate the claim, nor do they raise a reasonable possibility of substantiating the claim.  Therefore, the Board finds that the VA medical records are not new and material.

In addition, the Board finds that the copies of the Veteran's service treatment records are not new, as they are duplicative of the evidence already of record at the time of the February 1985 rating decision.  Indeed, as previously noted, the RO considered the Veteran's service treatment records in the previous denial.

With respect to the Veteran's own statements and hearing testimony, the Board finds that the appellant's assertions alone cannot be dispositive of the issue for purposes of reopening the claim.  The record on appeal does not indicate that the appellant has the expertise to provide an opinion that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the diagnosis and etiology of hypertension. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, laypersons are not competent witnesses when it comes to offering medical opinions or diagnoses, and such evidence does not provide a basis on which to reopen a claim of service connection. Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, the Veteran's assertions are not deemed to be "new and material evidence" and cannot serve to reopen the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the May 2004 rating decision continues to be absent.  Specifically, there remains no competent evidence that indicates that the Veteran has hypertension that manifested in service or within one year thereafter or that is otherwise related to his military service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the appellant's previously denied claim for service connection for hypertension.  


D.  Left Thigh Disorder 

In a May 1979 rating decision, the RO denied the Veteran's claim for service connection for herniation of muscles of the left anterior thigh.  In that decision, the RO indicated that the Veteran's service treatment records did not document a leg condition.  It was also noted that the Veteran had reported developing a lump in his left leg when he was 10 or 12 during a VA examination.  A physical examination did reveal enlargement of the muscles of the anterior compartment of the left thigh, but the examiner stated that there was a possibility that the Veteran had ruptured some of the fibers when he was young.   The Veteran was notified of that decision and of his appellate rights, but he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran has filed numerous claims to reopen his claim for entitlement to service connection for a left thigh disorder since the March 1979 rating decision.  The RO denied his request to reopen the claim for service connection for herniation of muscles of the left anterior thigh in rating decisions dated in February 1980 and April 1980.  As the Veteran did not appeal the rating decisions, they became final.  38 U.S.C.A. § 7105.  

In a March 1983 rating decision, the RO once again denied the Veteran's application to reopen his claim for entitlement to service connection for herniation of muscles of the left anterior thigh.  The Veteran appealed the issue to the Board, and in a June 1984 decision, the Board denied entitlement to service connection for residuals of a left thigh hematoma because the evidence did not indicate a left thigh hematoma was incurred in or aggravated by service.  The Board's decision is final.  38 U.S.C.A. § 7104.  

In a September 1984 rating decision, the RO also denied the Veteran's claim to reopen his claim for service connection for a left leg disability.  He appealed the issue to the Board, and in a November 1985 decision, the Board denied reopening of the claim for entitlement to service connection for residuals of a left thigh hematoma.  The Board's decision is final.  38 U.S.C.A. § 7104.  

In an August 1987 rating decision, the RO denied the Veteran's claim to reopen his claim for service connection for a left leg disability.  The appellant filed a notice of disagreement, and a statement of the case was issued in April 1989.  VA received an untimely substantive appeal from the Veteran in November 1989.  As the substantive appeal was not timely, the August 1987 rating decision became final.  38 U.S.C.A. § 7105.  

A December 1989 rating decision also denied reopening of the appellant's claim for service connection for a left leg disability.  The appellant appealed the December 1989 rating decision, and in a May 1991 decision, the Board denied reopening of the claim.  The Board decision is final.  38 U.S.C.A. § 7104.  In a March 1994 rating decision, the RO again denied the Veteran's petition to reopen his claim for entitlement to service connection for a left leg disorder. 

The RO subsequently denied the Veteran's request to reopen his claim for entitlement to service connection for herniated muscle, left anterior thigh, in a December 2002 rating decision.  He did file a notice of disagreement with the decision, and a statement of the case was issued in April 2004.  However, the Veteran filed an untimely substantive appeal in October 2004.  As the substantive appeal was not timely, the December 2002 rating decision is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the most recent final denial in December 2002 included the appellant's service treatment records, VA treatment records, and statements from his family and friends.  A February 1979 VA examination report also indicated that the Veteran had told the examiner that he began to develop a lump in his upper left leg when he was about 10 or 12.  He stated that he thought that it worsened while he was in the Army and had to do a lot of running.  On physical examination, there was an enlargement of the muscles of the left thigh, and it was suspected that the Veteran may have ruptured some of the fibers when he was young.  An April 1980 VA treatment record also reflects that the Veteran underwent an excision of a left thigh mass that was biopsied and found to be a hematoma.  Statements dated in September 2002 from the Veteran's also indicated that they did not observe him having any leg problems in high school.  The November 2001 note from Dr. R.M., further indicated that the appellant did not have leg pain in high school was also of record.

The evidence associated with the claims file subsequent to the December 2002 rating decision pertaining to a left thigh disorder claim includes copies of the Veteran's service treatment records, VA medical records, and hearing testimony, as well as the Veteran's own assertions.  However, the Board finds that such evidence is not new and material within the meaning of the laws and regulations set forth above, and as such, there is no basis to reopen the claim for service connection for a left thigh disorder.

The Board finds that the evidence received since the previous final denial in December 2002 is cumulative and redundant of evidence previously of record.  The Veteran's complete service treatment records and VA treatment records indicating treatment for a left thigh hematoma were already associated with the claims file.  The appellant also submitted copies of the November 2001 note from Dr. R.M. and September 2002 friend statements, which were associated with the claims file prior to the last final decision.  As the service treatment records, VA treatment records, and statements from Dr. R.M. and the Veteran's friends were part of the record at the time of the most recent final denial in December 2002, the records are not new and material.  Indeed, there are no additional records stating that the Veteran has a current left thigh disorder related to his military service.

With respect to the Veteran's own statements and hearing testimony, the Board finds that the appellant's assertions alone cannot be dispositive of the issue for purposes of reopening the claim.  The record on appeal does not indicate that the appellant has the expertise to provide an opinion that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the diagnosis and etiology of left thigh disorder. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, laypersons are not competent witnesses when it comes to offering medical opinions or diagnoses, and such evidence does not provide a basis on which to reopen a claim of service connection. Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, the Veteran's assertions are not deemed to be "new and material evidence" and cannot serve to reopen the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the December 2002 rating decision continues to be absent.  Specifically, there remains no competent evidence that indicates that the Veteran has a left thigh disorder that is related to his military service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the appellant's previously denied claim for service connection for a left thigh disorder.  


E.  Kidney Disorder 

The Veteran contends that he has a kidney disorder that is related to his military service, to include as secondary to hypertension.  For the reasons that follow, the Board concludes that service connection is not warranted.

The Veteran's VA treatment records reflect that he has chronic kidney disease.  In particular, a July 2008 VA treatment record indicates that he had renal function suggesting chronic kidney disease at stage two to three.  Thus, the evidence reflects that the Veteran has had a current diagnosis of a kidney disorder during the period on appeal, thereby satisfying the first element of service connection.

Nevertheless, the Veteran's service treatment records are entirely negative for any complaints, treatment, or diagnosis of a kidney disorder.  A June 1974 enlistment examination report did not note any pertinent abnormalities, and the Veteran denied having a medical history of kidney stones or blood in the urine at that time.  Similarly, a November 1975 annual examination report did not reveal any pertinent abnormalities, as no kidney or urinary problems were noted.  The Veteran also denied having a medical history of frequent or painful urination, kidney stones, or blood in urine at that time.  He stated that he was in good health and took no medication.  As such, there was no evidence of any kidney disorder or other related problems in service.  

Moreover, the medical evidence of record does not show that the Veteran sought treatment immediately following his separation from service or for many years thereafter. The first record referencing his kidneys is a September 1984 VA treatment record, which was seven years after his separation from service.  The Veteran felt that he may have had an infection and wanted something for his kidneys.  He also reported pain in the lower back when he moved a certain way, as well as increased frequency and burning upon urination.  The treatment record indicated that the Veteran had good stream and that a urinalysis was negative, but he was given a prescription.  Nevertheless, there is no indication the Veteran was diagnosed with a kidney disorder at that time.  Indeed, a January 2008 VA treatment record reflects that the appellant had chronic kidney disease, stage three, since 1988.  It was also noted that he had a longstanding history of hypertension likely leading to nephrosclerosis.  Therefore, the Board that a kidney disorder did not manifest in service or for many years thereafter. 

The Board does acknowledge the Veteran's September 2010 hearing testimony indicating that he first saw a doctor for his kidney problems in November 1975.  (See Tr. at p. 4).  He stated that he sought treatment for his kidneys and bladder for approximately two months in service.  The Veteran indicated that a doctor had told him that he had an infection and gave him some pills.  

The Board notes that the Veteran is competent to report his symptoms and experiences in service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he was treated for kidney problems during his period of service.  However, this history is not supported by any credible evidence and is of limited probative value.  Such allegations are inconsistent with the contemporaneous record.  Specifically, there is no documentation showing that he had any complaints, treatment, or diagnosis of a kidney disorder in service or for many years thereafter, although he did seek treatment for other unrelated problems.  In fact, despite his testimony that he first sought treatment for his kidneys in November 1975, the Veteran specifically denied having any frequent or painful urination as well as kidney stones or blood in the urine during an annual examination that very same month.  As such, there is affirmative evidence actually showing that the Veteran did not experience any kidney problems in service.

The Board also finds it significant that the Veteran did not reference any kidney problems in service when he first sought treatment at VA in September 1984.  Indeed, he simply stated that he believed he may have had an infection and was experiencing increased frequency and burning upon urination.  There was no indication that he had had previous problems.  

Moreover, VA treatment records dated in January noted a reported history of chronic kidney disease since 1988.  There was no mention of any symptomatology in service.  As such, it appears that the Veteran has made inconsistent statement regarding the reported onset of kidney problems.  Therefore, the Board finds that the Veteran's reported history regarding the onset of his disorder to be not credible.   

In addition to the lack of evidence showing that a kidney disorder manifested during active duty service or within close proximity thereto, the medical evidence of record does not link any current diagnosis to the Veteran's military service.  As noted above, the competent and credible evidence of record shows that there were no complaints, treatment, or diagnosis of such a disorder in service. As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

In summary, the Board finds that the Veteran has a current diagnosis of a kidney disorder, but the evidence fails to show a nexus between the kidney disorder and his military service.  The competent and credible evidence does not show that he had symptoms of a kidney disorder in service or in the years immediately thereafter.  Therefore, the Board finds that a kidney disorder did not manifest in service and has not been shown to be causally or etiologically to an event, disease, or injury in service.

The Board does acknowledge the Veteran's assertion that he currently has a kidney disorder that is secondary to his hypertension.  A January 2008 VA treatment record also indicates that his hypertension likely led to nephrosclerosis.  However, the fact remains that service connection has not been established for hypertension.  As such, service connection for a kidney disorder is not warranted on a secondary basis.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a kidney disorder.

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a kidney disorder is not warranted.


ORDER

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for an umbilical hernia is denied.  

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for a right leg disorder is denied.  

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for hypertension is denied.  

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for a left thigh disorder is denied.  

Service connection for a kidney disorder is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


